
	
		III
		109th CONGRESS
		2d Session
		S. RES. 466
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2006
			Mr. Nelson of Florida
			 (for himself, Mr. Talent,
			 Mr. DeWine, Mr.
			 Reid, and Mr. Brownback)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating May 20, 2006, as Negro
		  Leaguers Recognition Day.
	
	
		Whereas even though African Americans were excluded from
			 playing in the major leagues of their time with their white counterparts, the
			 desire of many African Americans to play baseball could not be
			 repressed;
		Whereas Major League Baseball did not fully integrate its
			 league until July 1959;
		Whereas African Americans began organizing their own
			 professional baseball teams in 1885;
		Whereas the skills and abilities of Negro League players
			 eventually made Major League Baseball realize the need to integrate the
			 sport;
		Whereas six separate baseball leagues, known collectively
			 as the Negro Baseball Leagues, were organized by African
			 Americans between 1920 and 1960;
		Whereas the Negro Baseball Leagues included exceptionally
			 talented players who played the game at its highest level;
		Whereas on May 20, 1920, the Negro National League, the
			 first successful Negro League, played its first game;
		Whereas Andrew Rube Foster, on February 13,
			 1920, at the Paseo YMCA in Kansas City, Missouri, founded the Negro National
			 League and also managed and played for the Chicago American Giants, and later
			 was inducted into the Baseball Hall of Fame;
		Whereas Leroy Satchel Paige, who began his
			 long career in the Negro Leagues and did not make his Major League debut until
			 the age of 42, is considered one of the greatest pitchers the game has ever
			 seen, and during his long career thrilled millions of baseball fans with his
			 skill and legendary showboating, and was later inducted into the Baseball Hall
			 of Fame;
		Whereas Josh Gibson, who was the greatest slugger of the
			 Negro Leagues, tragically died months before the integration of baseball, and
			 was later inducted into the Baseball Hall of Fame;
		Whereas Jackie Robinson, whose career began with the Negro
			 League Kansas City Monarchs, became the first African American to play in the
			 Major Leagues in April 1947, was named Major League Baseball Rookie of the Year
			 in 1947, subsequently led the Brooklyn Dodgers to 6 National League pennants
			 and a World Series championship, and was later inducted into the Baseball Hall
			 of Fame;
		Whereas Larry Doby, whose career began with the Negro
			 League Newark Eagles, became the first African American to play in the American
			 League in July 1947, was an All-Star 9 times in Negro League and Major League
			 Baseball, and was later inducted into the Baseball Hall of Fame;
		Whereas John Jordan Buck O’Neil was a
			 player and manager of the Negro League Kansas City Monarchs, became the first
			 African American coach in the Major Leagues with the Chicago Cubs in 1962,
			 served on the Veterans Committee of the National Baseball Hall of Fame, chairs
			 the Negro Leagues Baseball Museum Board of Directors, and has worked tirelessly
			 to promote the history of the Negro Leagues; and
		Whereas by achieving success on the baseball field,
			 African American baseball players helped break down color barriers and
			 integrate African Americans into all aspects of society in the United States:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates May
			 20, 2006, as Negro Leaguers Recognition Day; and
			(2)recognizes the
			 teams and players of the Negro Baseball Leagues for their achievements,
			 dedication, sacrifices, and contributions to both baseball and our
			 Nation.
			
